Citation Nr: 1232898	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  In a March 2011 rating decision, the RO granted an initial rating of 50 percent for the Veteran's service-connected PTSD.  

In November 2011, the  Veteran and the Veteran's spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.


FINDINGS OF FACT

1.  The Veteran has been granted service connected for PTSD effective from May 15, 2006.

2.  Throughout the rating period on appeal the Veteran's PTSD has been manifested by complaints of sleep disturbances, irritability, isolation, anxiety, suicidal thoughts, and exaggerated startle response, productive of no more than moderate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is appealing the initial rating assignment as to his PTSD.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical treatment and examination reports, and the statements of the Veteran and his spouse, in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

VA examinations and opinions with respect to the PTSD were obtained in April 2009 and Mach 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are more than adequate, as the opinions are predicated on a mental status examination of the Veteran, and a review of the claims file.  They consider the pertinent evidence of record, to include the Veteran's personal history, and they provide Global Assessment Functioning (GAF) scores.  The reports of the examination contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  The Board notes that in an April 2011 accredited representative's statement, it was contended that the Veteran's PTSD symptoms had gotten worse since the March 2010 VA examination, and another examination was requested.  The claims file includes an extensive September 2011 VA clinical record from the Veteran's mental health provider.  It includes findings necessary to evaluate the Veteran's PTSD; thus, the Board finds that another VA examination is not necessary to determine the current extent of the Veteran's PTSD symptoms. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that a examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

In order to warrant a 70 percent or higher rating the Veteran must have occupational and social impairment, with deficiencies in most areas.  The Board finds that the evidence does not reflect a rating in excess of 50 percent is warranted.  

The Veteran underwent a VA examination in June 2004, prior to the rating period on appeal.  Nevertheless, the Board will consider the history of the Veteran's disability.  The June 2004 VA examination report reflects that the Veteran reported that he does not avoid crowds, has only mild anxiety in crowds, and is able to control his mild anxiety in crowds.  He reported that he has friends, and does not isolate from his family.  He was married and had been married to the same person for more than three decades.  While the Veteran reported difficulty controlling his anger, the evidence does not reflect that it caused social impairment to the extent that the Veteran had an inability to establish and maintain effective relationships.  With regard to occupational functioning, the Veteran stopped working in 1999 due to physical health reasons.  The June 2004 VA report reflects that the Veteran was a volunteer chaplain and spent his days reading and visiting the sick.  The record reflects that the Veteran was able to effectively maintaining social and occupational relationships, and that his PTSD did not interfere to a significant degree with his functioning.  The examiner assigned the Veteran a GAF score of 65.  A GAF score of 65 indicates that the Veteran has some mild symptoms or some difficulty social occupational or school functioning but that he is generally functioning pretty well and has some meaningful interpersonal relationships.  

The June 2004 VA examination report also reflects that the Veteran reported variable difficulty in maintaining sleep, although he reported that he typically is able to get a full night's sleep.  He also reported intermittent dreams about Vietnam, and possible flashbacks.  He reported difficulty in controlling his anger; however, the examiner described the Veteran's symptoms of PTSD as "very mild".

A May 2007 VA clinical record reflects that the Veteran was alert and oriented times three.  His insight and judgment remained intact.  His eye contact was good, his short term memory was fair, his long term memory was intact.  His conversation was linear and goal directed.  His attitude was cooperative, his mood and affect were appropriate.  It was noted that the Veteran ambulated with braces, was homebound, and was no longer permitted to drive; however, such conditions were not noted to be related to his PTSD.  It was further noted that the Veteran had no hobbies and was isolated from family and friends.  The Veteran reported some anger outbursts but mostly in relation to his attempt to gain benefits. 

An October 2007 VA clinical record reflects that the Veteran reported that he avoids people, stores, and malls.  His wife reported that the previous week, they had to leave a restaurant because the Veteran was unable to tolerate the surroundings.  The Veteran had psychomotor slowing, soft speech, cooperative attitude, dysphoric mood, blunted affect, no hallucinations, lineal and goal directed thought process, and appropriate thought content.  Suicidal and homicidal ideations were absent.  He was oriented to person, place, time, and situation.  His short term and long term memory were intact.  His impulse control, insight, and judgment were good.  His interests were limited and isolative.  The Board acknowledges that the Veteran reported nightmares, flashbacks, and depressive/anxiety symptoms; nevertheless, the record does not reflect that such conditions impaired him socially or occupationally to the extent envisioned in a rating in excess of 50 percent.  Important factors with regard to social and occupational impairment include thought content, insight, impulse control, concentration, and judgment; all of which were good.

A January 2008 VA clinical record reflects that the Veteran avoids television.  He noted that his sleep had improved but he continued to have nightmares and flashbacks.  The Veteran was well groomed, his speech was of normal rate and tone, and his attitude was guarded.  His mood was noted to be "pleasant, but determined and hardened by life's setbacks."  He denied hallucinations, his thought process was linear and goal directed, and his thought content was appropriate.  Suicidal and homicidal ideations were absent.  He was oriented to person, place, time, and situation.  His short term and long term memory were intact.  His concentration/attention, impulse control, insight, and judgment were all noted to be good.  His ability for abstract thinking was intact.  He reported limited and isolative interests, irritability/anger, nightmares, and flashbacks.  There was no change made to his medication.  

A June 2008 VA clinical record reflects that the Veteran continued to reside with his wife and son.  He reported that the frequency of nightmares and flashbacks had decreased to one to two times per week, and his total sleep time remained improved at 6 to 8 hours on a good night.  He had bad nights of 4 hours of sleep with waking in a sweat approximately twice a week.  He avoided violent television, but watched the home improvement channel and religious programming.  He had what the examiner referred to as "vigilance induced illusory events."  His medication was noted to be effective with no side effects.  He was well groomed, his speech was of normal rate and tone, and his attitude was cooperative.  His mood was noted to be pleasant.  His affect was congruent to content.  He denied hallucinations, his thought process was linear and goal directed, and his thought content was appropriate.  Suicidal and homicidal ideations were absent.  He was oriented to person, place, time, and situation.  His short term and long term memory were intact.  His concentration/attention, impulse control, insight, and judgment were all noted to be good.  His ability for abstract thinking was intact.  He reported limited and isolative interests, but that he "gets out of the house."  There was no irritability/anger present and it was noted to be improved.  He was noted to have depressive/anxiety symptoms which were improved.  

The Veteran underwent a VA examination in April 2009.  With regard to social functioning, the Veteran reported that he lives with his son and wife of 37 years.  The Veteran reported that he has three close friends.  He reported decreased socialization and that he spends most of his time in his house.  It was noted that he has physical limitations which cause difficulty in engaging in hobbies.  The Veteran reported that he spends his free time reading and meditating.  He reported that had difficulties with daily living activities, but the clinical records reflect that such difficulties, such as bathing, were due to physical limitations.  Upon clinical examination, the Veteran was alert, oriented times four, and had a linear thought process.  His affect was blunted, his insight was fair, and his spontaneous speech was slow but generally fluent.  He demonstrated some difficulty with attention.  The Veteran reported auditory and visual hallucinations.  

The Board acknowledges that the Veteran reported hearing things, suicidal thoughts, sleep difficulty, hypervigilance, and exaggerated startle response, anger, irritability, and depressed mood; nonetheless, the examiner opined that the Veteran had moderate impairment in functioning due to his PTSD symptoms.  His GAF score was 54.  A GAF score of 51 to 60 indicates the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board also acknowledges that the examiner stated that based on the Veteran's performance on the mental examination and his report of difficulty with memory, the Veteran is not competent to manage his own funds.  However, again, despite this finding, the examiner still found only moderate symptoms due to PTSD.  (The Board notes that the Veteran reported difficulty with memory; however, clinical testing reflected that he registered three out of three words and was able to recall two out of three at five minutes of prompting.)  It is also noted that the report reflects that the Veteran reported moderate impairment in social functioning and a history of mild to moderate impairment in occupational functioning.  

A May 2009 VA clinical record also reflects that the Veteran was well groomed, had a normal rate and tone of speech, a cooperative attitude, a pleasant mood, an affect which was congruent to content, a linear and goal-directed thought process, appropriate thought content, and intact memory.  He was oriented times four, and had good impulse control, good insight, good judgment, and good concentration/attention.  He had an intact ability for abstract thinking.  All of the above are evidence that the Veteran's PTSD does not significantly affect his social and occupational functioning to a degree which warrants in excess of a 50 percent rating. 

A September 2009 VA clinical record reflects that the Veteran was well-groomed, had a normal rate and tone of speech, a cooperative attitude, an affect which was congruent to content, a linear and goal-directed thought process, appropriate thought content, and intact memory.  He was oriented times four, and good impulse control, good insight, good judgment, and good concentration/attention.  He had an intact ability for abstract thinking.  His interested were limited and isolative but it was noted that he "gets out of the house."  All of the above are evidence that the Veteran's PTSD does not significantly affect his social and occupational functioning to a degree which warrants in excess of a 50 percent rating.  

The Veteran underwent a VA examination in March 2010.  The report reflects that the Veteran reported that he finds himself being isolated, and that it is hard to trust people.  He reported that he does not like to go to restaurants and typically does not go to stores.  He reported that he prefers to stay in open places.  He reported having one friend, difficulty with anger control, mild generalized anxiety, moderate dysphoria with anhedonia, and feelings of hopelessness and helplessness.  He also reported that while at home, he locks the doors and checks them during the day.  He reported startling to noises, and only mild phobic avoidance.  He reported that he will watch military shows and news but sometimes needs to turn them off because of exacerbation of symptoms.  

Upon clinical examination, he was alert and oriented, he provided an accurate history, his affect was blunted, his response latencies were normal, he had adequate attention and was not distractible, his spontaneous speech was fluent.  His memory was all within normal limits.  He was logical and goal directed.  He reported depression.  He denied suicide ideation or homicide ideation.  There was no evidence of disorder of thought process or content.  The examiner assigned a GAF score of 54.  The examiner stated that the Veteran's presentation is consistent with his last VA examination.  He was found to have a "moderate" degree of impairment in social functioning, and a moderate degree impairment occupational functioning if the Veteran were working.  The examiner found him competent to manage his funds. 

A May 2010 VA clinical record reflects that the Veteran's insomnia, depressed mood, and irritability were a "5" on a scale of 1 to 10.  The Veteran's strengths were noted to include his capacity for empathy, his impulse control, judgment, social skills, spiritual beliefs, community support, insight, and communication skills.  Such strength factors are evidence which support a finding that the Veteran's PTSD does not significantly affect his social and occupational functioning to a degree which warrants a rating in excess of a 50 percent rating.  

October 2010 VA clinical records reflect that the Veteran's insomnia was an 8, his depressed mood was a 7, and his irritability was a 5 on a scale of 1 to 10.  His wife stated that he was "terse" during interactions with others which produced avoidance in those around him.  It was also noted that "even family sometimes avoid him because of his intensity."  His speech was noted to be normal in rate and tone, his attitude was cooperative, his mood was dysphoric, his affect congruent to content, his thought process was linear and goal-directed, and his thought content was appropriate.  He was oriented times four and his memory was intact.  His concentration/attention, impulse control, insight, and judgment were all noted to be good.  His ability for abstract thinking was intact.  He reported sleep disturbances, fatigued energy, limited and isolative interests with selective leaving of the house, nightmares, flashbacks, and worsening irritability/anger.  The Veteran's strengths were noted to include his capacity for empathy, his impulse control, judgment, social skills, spiritual beliefs, community support, insight, and communication skills.  Again, such strengths support a finding that the Veteran's PTSD does not significantly affect his social and occupational functioning to a degree which warrants in excess of a 50 percent rating.  

A September 2011 VA record reflects that the Veteran's speech was noted to be normal in rate and tone, his attitude was cooperative, his mood was dysphoric, his affect congruent to content, his thought process was linear and goal-directed, his thought content was appropriate.  He was oriented times four and his memory was intact.  His concentration/attention, impulse control, insight, and judgment were all noted to be good.  His ability for abstract thinking was intact.  He reported fragmented sleep, daily nightmares of Vietnam, hearing sounds, remaining on guard and being easily startled.  His wife reported that he was irritable.  The examiner found that there were no auditory or visual hallucinations except as associated with twilight stages of sleep and/or during flashbacks while fully awake.  The Veteran also had illusory events in his peripheral vision.  It was noted that he had isolative behavior unless associating with other veterans or faithfully attending church.  

The Veteran testified at the Board hearing that he had lapses in judgment; however, his description did not reflect a lapse of judgment.  The Veteran also testified that he "triple checks" the doors on his home to ensure that they are locked; however, this does not reflect that he has obsessional rituals which interfere with his routine activities.  The Veteran testified that he gets tense when he hears helicopters and planes; however, his anxiety, or tenseness, has not been shown to be clinically severe.  The Veteran testified that he has long term memory problems; however, numerous VA clinical records reflect that his long time memory is intact.  The Veteran testified that he forgets daily tasks and the names of close friends or relatives; however, he did not give any examples, other than leaving the water running on occasion, and again, the numerous VA clinical records do not reflect a significant lapse in memory upon testing and reflect good short term memory.  Thus, the Board finds that the Veteran is less than credible with regard to the severity of his memory lapses.  The Veteran testified that he has concentration difficulties; however, the majority of the VA clinical records, to include the most recent September 2011 clinical record, reflect that his concentration was good.  The Board acknowledges that the September 2009 VA examination report reflects that the Veteran demonstrated some difficulty with attention; however, the majority of the reports do not reflect such a symptom.  In addition, the September 2009 VA examiner assigned a GAF score of 54 which is indicative of moderate symptoms.) 

While the April 2009 VA examiner found that the Veteran was not competent to manage his own funds based on his performance on the mental status examination and his report of difficulty with memory, the 2010 examiner found that he was competent to mange his funds.  In addition, the Veteran's family practice provider, in an April 2009 statement, stated that he had known the Veteran for approximately 13 years and the Veteran has the mental capacity to control and manage his own affairs, including funds.  He reported that when he examined the Veteran in April 2009, the Veteran was alert and oriented.  Regardless of the Veteran's memory lapses, the clinical evidence is that they do not cause a severe impairment.

With regard to the Veteran's other symptoms, to include reports of nightmares, mood problems, concentration problems, flashbacks and visual and/or auditory hallucinations, all such symptoms were considered by the examiners, who found the Veteran's symptoms to be no more than moderate.  

The Veteran's wife testified that they have been married for 40 years.  She stated that since May 2006, the Veteran has had irritability, and sometimes gets angry for no reason.  She reported that she had to go on medication herself due to stress.  In addition to irritability and anger, she reported that the Veteran does not sleep well, and is very jumpy.  The Veteran's spouse reported that, during the day, the Veteran "mostly" sits around, watches television, reads the newspaper, and reads the bible.  She also testified that in 2006, he had a visual hallucination of seeing people in his closet, and he continues to have bad dreams.

The clinical records reflect that the Veteran reported that he did not have a legal trouble, and he testified that law enforcement has not been involved due to any of his irritability.  He testified that he attends church regularly, has a good relationship with his three children, and that his daughter and son in law visit at least once or twice a month.  He also noted that four to five times a year, individuals come to his home.  (The Veteran's wife testified that sometimes the Veteran's irritability causes people at church to "back off" from him, but that his children visit more frequency than a couple times a month."  

The Veteran is in receipt of SSA benefits.  He did not testify that his PTSD was the reason why he stopped working.  SSA records reflect that he stopped working in 1999 due to rheumatoid arthritis. 

The Board acknowledges that the Veteran has reported several PTSD symptoms, to include sleep disturbances, exaggerated startle response, concentration problems, memory problems, suicidal and homicidal ideation, irritability, and anxiety.  The Board also notes that the clinical records reflect that, at times, the Veteran's mood has been somber, hardened, and dysphoric; however, the record also reflects that the Veteran does not have any substance abuse problems, has not had legal trouble, has been married for 40 years, has a good relationship with his three children, lives with his wife and one son, has friends, and attends church regularly.  He has never attempted suicide or homicide, and has not reported violent acts.  Moreover, his suicide and/or homicidal ideations, to which the Veteran testified but which were absent on numerous clinical examinations, have not been shown to interfere with his social or occupational functioning.  The Veteran does not have grossly inappropriate behavior, is not in persistent danger of hurting himself or others, does not have speech intermittently illogical, obscure, or irrelevant; does not have near continuous panic or depression affecting the ability to function independently, and does not neglect his personal appearance or hygiene.  Importantly, he does not have an inability to maintain effective relationships.  

As noted above, in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  The clinicians have opined that the Veteran's PTSD symptoms are moderate for the rating period on appeal.  In addition, the GAF scores also reflect moderate symptoms.  The Board has considered the Veteran's symptoms as they relate to the General Formula for Mental Disorders, but has not found that the Veteran's symptoms, regardless of whether they are in the general formula, reflect a disability severe enough to warrant a rating in excess of 50 percent for any period of time on appeal.  

In conclusion, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 70 percent evaluation or a 100 percent evaluation.  Consequently, the Board finds that the currently assigned 50 percent evaluation throughout the rating period on appeal appropriately reflects the clinically established impairment experienced by the Veteran.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria consider the Veteran's reported symptoms, to include sleep disturbances, memory, mood disturbances, and suicidal and homicidal ideation.  In addition, the possible ratings are based on the Veteran's occupational and social functioning, regardless of whether the Veteran's specific symptoms are listed in the rating criteria.  The Board has considered all of the Veteran's reported symptoms in determining his social and occupational functioning.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. The Board acknowledges that the Veteran is not employed, but the evidence reflects that he stopped working due to his physical disabilities.  Moreover, other than one opinion discussed above that the Veteran was not competent to handle his funds, the prior and post opinions reflect that he is competent.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  
 
The SSA records reflect that the Veteran was disabled in 1999 due to rheumatoid arthritis and other inflammatory polyarthropathies.  There was no secondary diagnosis.  In addition, the clinical records reflect that the Veteran stopped working due to physical problems.  The Veteran testified at the Board hearing that he stopped working because it got to the point where he could not walk because of his joints.  The Board finds that a claim for TDIU has not been reasonably raised by the record.  


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


